ORDER
This Court has been made aware of the death of John C. Lindsay, Jr. Pursuant to Rule 31, RLDE, Rule 413, SCACR, Joseph Dupre Miller and Douglas Jennings, Jr. are Rule 31, RLDE, Rule 413, SCACR, Joseph Dupre Miller and Douglas Jennings, Jr. are hereby appointed to assume responsibility of Mr. Lindsay’s client files, trust account(s), escrow account(s), operating accounts(s), and any other law office accounts Mr. Lindsay may have maintained. Mr. Miller and Mr. Jennings shall take action as required by Rule 31, RLDE, to protect the interests of Mr. Lindsay’s clients and may make disburse*37ments from Mr. Lindsay’s trust, escrow, and/or operating account(s) as are necessary to effectuate this appointment.
This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating accounts) of John C. Lindsay, Jr., Esquire, shall serve as notice to the bank or other financial institution that Joseph Dupre Miller, Esquire and Douglas Jennings, Jr., Esquire, have been duly appointed by this Court.
IT IS SO ORDERED.
/s/ Ernest A. Finney, Jr., C.J.
/s/ Jean H. Toal, J.
/s/ James E. Moore, J.
/s/ John H. Waller, Jr„ J.
/s/ E.C. Burnett, III, J.